Title: Report on Certificates of Debt Issued After January 1, 1790, 25 February 1791
From: Hamilton, Alexander
To: 


[Philadelphia, February 25, 1791. An entry in the Journal of the House for February 25, 1791, reads as follows: “The Speaker laid before the House a letter from the Secretary of the Treasury, covering his report respecting certificates or evidences of debt issued after the first of January, one thousand seven hundred and ninety; which were read, and ordered to lie on the table.” Letter and Report not found.]
